DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to RCE/Amendment filed 10/07/2021.
Claims 1-20 are pending in this application and claims 1-4, 6-11, 12-14, 16-18 and 20 have been amended.

	Response to Arguments
Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive.
a) Applicant argued the combination of Coffman and Pye fails to teach or suggest "retrieving, from a network device via a network interface, pre-saved group data indicative of one or more pre-saved groups of playback devices, each pre-saved group having at least two associated playback devices of the plurality of playback devices, wherein the pre-saved group data is maintained on the network device," as recited by representative claim 1. Instead, Coffman teaches that a group is created for a session by selecting indicators.  
Per a), the Examiner respectfully disagrees as Coffman teaches “retrieving, from a network device via a network interface (Coffman, Fig.10M, para.335, 362, 464, 468, 846), pre-saved group data indicative of one or more pre-saved groups of rooms (Coffman, Figs. 6L-6N, 8E; para. 344-346, 419, rooms may be combined ie. Living Room+Kitchen), each room including one or more respective playback devices and each pre-saved group having at least two associated playback devices of the plurality of playback devices (Coffman, Figs. 6H-6N, 8E; para. 331-346, 419; e.g., indicator 610F corresponds to the one or more devices that are named or in a set of devices named ‘Living Room’), wherein the pre-saved group data is maintained on the network device (Coffman, para.321, 464, 489, devices pre-configured). Coffman teaches pre-configured settings to have been stored including which devices are members of a group of devices (Coffman, para.321, 464, 489).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Coffman et al. (“Coffman”, US 2018/0335903) in view of PYE, Jr. et al. (“Pye”, US 2017/0251314). 
As per claim 1, Coffman teaches a method comprising, at a controller device: 
retrieving data indicative of a plurality of playback devices (Coffman, Figs.6H-6N, 8E; para.331-334, 419, interface 610 displays playback devices 610A, 610F, 610G); 
causing a plurality of first representations of at least some of the plurality of playback devices to be displayed on a first portion of a display of the controller device (Coffman, Figs.6H-6N, 8E; para. 331-346, 419; representations displayed as name of a device that can be a default name or can be a user-configured name); 
retrieving, from a network device via a network interface (Coffman, Fig.10M, para.335, 362, 464, 468, 846), pre-saved group data indicative of one or more pre-saved groups of rooms (Coffman, Figs. 6L-6N, 8E; para. 344-346, 419, rooms may be combined ie. Living Room+Kitchen), each room including one or more respective playback devices and each pre-e.g., indicator 610F corresponds to the one or more devices that are named or in a set of devices named ‘Living Room’), wherein the pre-saved group data is maintained on the network device (Coffman, para.321, 464, 489, devices pre-configured); 
causing a plurality of second representations of at least some of the one or more pre-saved groups to be displayed on the display (Coffman, Figs. 6H-6N, 8E; para.331-346, 419; e.g., indicator 610F corresponds to the one or more devices that are named or in a set of devices named ‘Living Room’); and 
responsive to receipt of an input indicative of a particular pre-saved group of the one or more pre-saved groups (Coffman, Figs. 6H-6N, 8E; para.331-334, 342, 343, 348, 419; i.e., indicator 610F are currently playing back the media item titled ‘Heart Wave’; device 600 can see the devices in the Living Room represented by indicator 610F, 810J, user input 812 of 810J group): 
adjusting a selected status of the particular pre-saved group (Coffman, Figs. 6H-6N, 8E; para. 331-334, 342-344, 348, 419; a multi-device interface can be used to view a media playback status of a plurality of available playback devices such as it can be used to view what each device in a set of available playback devices is currently playing back; individual devices can be added or removed from a media session using the multi-device interface); 
determining playback devices of the plurality of playback devices which are associated with the particular pre-saved group (Coffman, Figs. 6H-6N, 8E; para.334, 342-i.e., device 600 can see the devices in the Living Room represented by indicator 610F);
adjusting a selected status of the playback devices that are determined to be associated with the particular pre-saved group (Coffman, Figs. 6H-6N, 8E; para.331-334, 342, 343, 348, 419; a multidevice interface can be used to view a media playback status of a plurality of available playback devices such as it can be used to view what each device in a set of available playback devices is currently playing back.; individual devices can be added or removed from a media session using the multi-device interface); 
changing the second representation of the particular pre-saved group on the display based on the adjusted selected status of the particular pre-saved group (Coffman, Figs. 6H-6N, 8E; para.331-334, 342, 343, 348, 419; group indicators such as 610F is changed depending on the media that is being played; selection of group 810J expands the group representation 810J to an adjusted selected status); and 
changing the first representation of the playback devices that are determined to be associated with the particular pre-saved group on the first portion of the display based on the adjusted selected status of the playback devices (Coffman, Figs. 6H-6N, 8E; para.331-334, 342-344, 348, 419; only devices 810H, 810I associated with the group 810J are displayed with checkmarks in response to the input whereas previously they were unchecked; a multi-device interface can be used to view a media playback status of a plurality of available playback devices such as it can be used to view what each device in a set of available playback devices is currently playing back; individual devices can be added or removed from a media session using the multi-device interface). 
610A, para.333-334) and group representations (Coffman, Fig.6J, 610F, 610G, para.333-334) in one screen, Coffman does not explicitly disclose the plurality of second representations of at least some of the one or more pre-saved groups are displayed on a second portion of the display.  Pye discloses a method of selecting playback devices wherein a plurality of representations of at least some of the one or more groups are displayed on a second portion of the display (Pye, Fig.10, para.63, groups displayed in group pane 1010 with listing of individual associated rooms within group).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Pye’s teaching with Coffman’s method in order to manage the group and their associated device representations separately and viewable in an organized manner.
 	As per claim 2, the method of Coffman and Pye teaches the method of claim 1, further comprising:	
determining that none of the playback devices that are determined to be associated with the particular pre-saved group have a first representation visible on the first portion of the display (Coffman, para.714, Fig.19E; scrollable list); and 
wherein the changing a representation of the playback devices comprises causing at least one first representation of a playback device associated with the particular pre-saved group to be visible on the first portion of the display (Coffman, para.714, Fig.19E; scrollable list). 
As per claim 3, the method of Coffman and Pye teaches the method of claim 1, further comprising: after the adjusting a selected status of playback devices associated with the particular pre-saved group, adjusting a selected status of a further pre-saved group of rooms based on the adjusted status of the playback devices (Coffman, Figs. 6H-6N, 8E; para.331-334, a multi-device interface can be used to view a media playback status of a plurality of available playback devices such as it can be used to view what each device in a set of available playback devices is currently playing back; individual devices can be added or removed from a media session using the multi-device interface).
As per claim 4, the method of Coffman and Pye teaches the method of claim 1, further comprising: responsive to receipt of an input indicative of a particular playback device (Coffman, Figs. 6J, 8E; para.342-344, 348, 419; selection of 610K-610O): adjusting a selected status of the particular playback device (Coffman, Figs. 6J, 8E; para.342-344, 348, 419; selection of 610K-610O displays checkmark); changing the first representation of the particular playback device on the first portion of the display based on the selected status of the particular playback device (Coffman, Figs. 6J, 8E; para.342-344, 348, 419; selection of 610K-610O displays checkmark); determining at least one of the one or more pre-saved groups which is associated the particular playback device (Coffman, Figs. 6L, 8E; para.342-344, 348, 419; selection of 610K-610O creates group); adjusting a selected status of the determined at least one of the one or more pre-saved groups, based on the selected status of the particular playback device (Coffman, Figs. 6L, 8E; para.342-344, 348, 419; selection of 610K-610O changes indicator 610A); and changing the second representation of the at least one of the one or more pre-saved groups on the second portion of the display based on the selected status (Coffman, Figs. 6L, 8E; para.342-344, 348, 419; selection of 610K-610O changes indicator 610A). 
As per claim 5, the method of Coffman and Pye teaches the method of claim 1, further comprising: causing reproduction of media according to the selected status of playback devices (Coffman, Fig. 6A-6H, 8E; para.332, 419; set of devices named living room and represented by indicator 610F are currently playing back the media item titled ‘Heart Wave’). 
accessing media playback status of a plurality of available playback devices). 
As per claim 7, the method of Coffman and Pye teaches the method of claim 1, wherein the data indicative of the one or more pre-saved groups is retrieved from another device, separate from the controller (Coffman, para.380, retrieve media from external device). 
As per claim 8, the method of Coffman and Pye teaches the method of claim 1, wherein the data indicative of the one or more pre-saved groups is associated with a user account (Coffman, para.53-56, 425, 482, 567, 749, 862, 864; user account). 
As per claim 9, the method of Coffman and Pye teaches the method of claim 1, further comprising storing a pre-saved group based on user-selected playback devices before the step of retrieving data indicative of one or more pre-saved groups of playback devices (Coffman, Fig.6J; para.337-338). 
As per claim 10, the method of Coffman and Pye teaches the method of claim 1, further comprising determining a display name based on the selected status of the plurality of playback devices and the one or more pre-saved groups (Coffman, Figs.6H-6N; para. 331-346; representations displayed as name of a device that can be a default name or can be a user-configured name). 
Claims 11-18 are similar in scope to claims 1-7 and 10 respectively, and are therefore rejected under similar rationale. 
PDA, iPhone, etc). 
Claim 20 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065.  The examiner can normally be reached on Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/S.M./
Sajeda MuhebbullahExaminer, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177